DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/22 has been entered.

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Saita (US 5,327,986) in view of Fujita (US 4,650,213) and Aime (US 2007/0007071).
Saita discloses:
a vehicle body frame (col. 1, ln. 8 provides for a vehicle); 
a steering shaft (7) swingably supported by the vehicle body frame around an axis that extends in an up-down direction of the vehicle body frame; 
a steering wheel (21 – road wheels) connected to the steering shaft; and 
a steering assist device (including elements 14-17) that applies assist force in a same direction as that of a steering torque that has been input to the handlebar by a rider to the steering shaft, wherein, when the steering torque that has been input to the handlebar by the rider is constant, the steering assist device causes the assist force to decrease as a speed of the vehicle increases in a first vehicle speed zone (see Fig. 3a – assist force decreases at lower vehicle speed) and causes the assist force to increase as the speed of the vehicle increases in a second vehicle speed zone (see Fig. 3a – assist force increases at higher vehicle speed) that is higher than the first vehicle speed zone.
▪ Regarding claim 2: 
Fig. 3A illustrates that a decrease amount of the assist force that is caused by the steering assist device to decrease as the speed of the vehicle increases in the first vehicle speed zone is larger than an increase amount of the assist force that is caused by the steering assist device to increase as the speed of the vehicle increases in the second vehicle speed zone (the torque decrease amount is larger than the amount of increase).
▪ Regarding claim 3: 
Fig. 3a illustrates a ratio of a decrease amount of the assist force to a change amount of the speed of the vehicle in the first vehicle speed zone is larger than a ratio of an increase amount of the assist force to a change amount of the speed of the vehicle in the second vehicle speed zone (The curve of the torque decrease amount is steeper than the curve of the torque increase amount).
▪ Regarding claim 6: 
The first vehicle speed zone and the second vehicle speed zone are adjacent (Fig. 3A).

▪ Regarding claim 8: 
The steering assist device causes the assist force to decrease as the speed of the vehicle increases in the first vehicle speed zone and the assist force to increase as the speed of the vehicle increases in the second vehicle speed zone when the input is larger than a first threshold (threshold of zero).
Saita does not directly disclose a straddled vehicle, a tiltable body frame, or a handlebar.

Fujita teaches a straddled vehicle (see col. 1, ln. 6-8, 30-32) with a body that is tiltable in the left-right direction to effect turning (see Fig. 2; see also col. 4, ln. 1-4).  The Fujita vehicle includes a power steering system with a rack and pinion (21, 22) steering system, as does the steering system of both Saita.  Accordingly, based on the teaching of Fujita, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Saita in order to provide the power steering control on an alternate, rack and pinion driven, steering system.

Aime teaches a vehicle (10 – ATV) with a handlebar that includes a left grip located at a left of a center of the straddled vehicle in a left-right direction thereof and a right grip located at a right of the center of the straddled vehicle in the left-right direction thereof and is connected to the steering shaft (see Figs. 2b, 3a, 4a).  
Based on the teaching of Aime, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a handlebar as an alternative, well-known means of steering a vehicle.

Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered:
Applicant’s arguments with respect to independent claim 1, as amended.  The amended claim has been addressed in  the rejection above.  As provided above, the Fujita reference has been incorporated and teaches a saddled vehicle with a tiltable body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
November 19, 2022

/KEVIN HURLEY/Primary Examiner, Art Unit 3611